Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Amendment was filed on March 7, 2021 amending claims 1 and 6 and canceling claim 3.
Claims 1, 3, and 4-9 are currently pending and under examination, of which claim 1 is an independent claim. 

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome one of the rejections under 35 USC 112(b) that were presented in the previous action.  

Response to Arguments
Applicant’s amendments to the claims have overcome the objections previously set forth.
Regarding the rejection to claims 1-9 under 35 USC 101, the amendments and arguments are not sufficient to overcome the rejection.  The amendment reciting “using a computer” is a general generic device. See MPEP 2106.05(b) This generic device is being simply used as a tool to perform the CFD numerical simulation, which was established as an insignificant extra 
Furthermore, on page 8 of the Amendment it is argued that the present disclosure “fully mobilizes various thermal conditioning means indoors, utilizes the air flow to compensate the temperature by a low energy consumption means such as a fan, can improve the air conditioning temperature setting value, reduce the energy consumption of the building equipment; offline predict the indoor thermal environment, and optimize the adjusting mode in real time. It solves the problem of blindness and randomness of the indoor thermal conditioning scheme, and effectively creates an indoor thermal environment such as comfort and health ([0022])”  
The Office recognizes the intended scope as described in the specification, however, the rejection is based on the recitations of the claim and, as explained in the previous action and herein below, the claims recite abstract ideas without integrating such abstract ideas into a practical application and without including recitations that amount to significantly more.  It is recommended that independent claim 1 be further amended to recite how the current optimal thermal regulation mode is determined based on the abstract ideas identified and how such current optimal thermal regulation mode is then utilized in Step 8 and Step 9 to obtain the comfortable indoor thermal environment.  It is recommended that the amendment capture the solution of the problem that the application seeks to improve or achieve. 
The amendment and the arguments presented in the Amendment addressing the non-statutory subject matter rejection are not deemed persuasive.
On page 9, last paragraph, it is submitted that Alizadeh and Obinelo fall outside the technical field of Verhoeven.  Page 10 of the Amendment refers to paragraph [0064] of Verhoeven to conclude that this reference “only discloses/teaches that light switches 208 can 
Alizadeh is directed to assessing an opening air supply with an operation of ceiling fan-assisted ventilation system. See Abstract. The airflow generated by a ceiling fan inside a room is investigated by Computational Fluid Dynamics (CFD) simulation. In the model, the flow and thermal field were analyzed. See Page 188, second column, first paragraph. The objective of this study is to optimize thermal comfort in a room, which includes the rotation speed, blade pitch, inlet air temperature and humidity.
Obinelo is directed to computational fluid dynamics (CFD) to model environmental characteristics to control environmental instrumentation. See Abstract.  Obinelo recognized that a problem to be solved includes decreasing energy consumption of HVAC.  CFD is used as a tool to generate information about the environment. See paragraph [0004] 
Similar to Alizadeh and Obinelo, Verhoeven is directed to modeling characteristics of internal temperature dynamics of an enclosure, which includes, just as in Alizadeh taking into consideration a power state or a speed of a fan. See paragraph [0064].  Similar to Alizadeh and Obinelo, one of the objective of Verhoeven is to accurately identify a schedule of setpoint temperatures that maximizes the amount of energy shifted from the DR event period to a period of time outside of the DR event period, or a schedule that is optimal in some additional or alternative sense.  See paragraph [0064].  
Therefore, the references are directed to a same field of endeavor and Verhoeven is not just disclosing or teaching that the light switches can control a power state of a fan.  The fan is one of the electronic devices that is used as part of the smart home to optimally model characteristics of a temperature-regulated enclosure.  The Office respectfully submits that it Verhoeven is used to demonstrate that a fan may be a “floor-standing” fan. As submitted in the previous Office Action and re-stated below, the cabinet-type air conditioner is taught in Obinelo. One of ordinary skill in the art would have been motivated to do this modification for the fan to be a floor fan as network connected devices such as the ceiling fan of Alizadeh, a fan as a fluid moving device of Obinelo, or a floor-standing fan as taught in Verhoeven because it would add versatility and scalability in the use of a fan. Verhoeven Paragraph [0064]  
In view of the foregoing, the arguments presented in the Amendment pertaining to the prior art references are not deemed persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites, a “multi-mode and low-energy indoor thermal conditioning method, comprising: Step 1 (S101), developing a thermal regulation scheme according to the type and quantity of indoor thermal conditioning equipment; Step 2 (S102), determining a range of changes of environment parameters inside and outside a room according to the area of the room and season; ... Step 5 (S105), using a suitable human thermal comfort evaluation model as an evaluation index to determine an algorithm with a closest set of parameters in an input database; Step 6 (S106), first establishing the input database, inputting each set of parameters in the 
Under their broadest reasonable interpretation, the limitations of Steps 1, 2, 5, 6, 7, 8, and 9, as drafted, are processes that can be performed in the mind. For example, a user or operator can mentally formulate a thermal regulation scheme based on the air conditioner system in a building or a home, determine a temperature fluctuation of a room by sensing the temperature in the morning versus the afternoon during the summer season, define what the user finds to be comfortable temperature and air flow inside the building or home as a model, using pen and paper to record temperature and the desired air flow, and determine the optimal or preferential temperature and air flow mode based on the user’s comfort to control an air conditioner. Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

In this case, the establishing of the CFD model and simulating the CFD model are additional limitations that do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  The CFD model is simply being used as a tool that is used to perform a numerical simulation. MPEP 2106.05(f)  The obtaining of the comfortable indoor thermal environment does not use the judicial exception in some meaningful way of improving the function of a computer or a field or technology.  The obtaining is a simple result of the execution of the judicial exception.  The performing in Step 4 (S104) using “a computer” is not sufficient to integrate the abstract ideas into a practical application because it is not using a particular machine, but a generic computing device.
As amended, the claim further recites, “the indoor thermal conditioning equipment described in step 1 comprises a floor- standing fan and a cabinet-type air conditioner, and thermal conditioning means of the respective indoor thermal conditioning equipment include: an outlet wind speed UF of the floor-standing fan, a position XF of the floor-standing fan, a supply air temperature TA of the air conditioner, an air supply wind speed UA of the air conditioner; and the thermal conditioning means are combined in different ways to obtain different thermal conditioning schemes”.  This amendment is further implementing the abstract idea identified in Step 1 (S101) on generic computer components such as “a floor standing fan”, “a cabinet-type 
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application. The claim is directed to an abstract idea.
The recitations including “Step 3 (S 103), establishing a Computational Fluid Dynamics (CFD) model of the indoor environment; Step 4 (S104), performing CFD numerical simulation on the CFD model using a computer...Step 8 (S108)... so that a comfortable indoor thermal environment suitable for the human body is obtained...Step 9 (S109)...so that the comfortable indoor thermal environment suitable for the human body is obtained” do not amount to significantly more than the recited exception. These additional elements are insignificant, extra-solution activities.  As demonstrated in Alizadeh M, Sadrameli SM. Numerical modeling and optimization of thermal comfort in building: central composite design and CFD simulation. Energy and Buildings. 2018 Apr 1;164:187-202 (“Alizadeh”) section 1 and section 3.1 , with regards to Step 3, it is well recognized that a CFD model can be used to reproduce the flow field around inside the room generated by ceiling fan with sufficient accuracy in spite of its speed.  With regards to Step 4, sections 1, 2, and 3.3, indoor room conditions can be investigated using CFD simulation and commercial software.  Alizadeh teaches that one can judge that quadratic developed model captures the correlation between the responses and process variables successfully.  Also, using “a computer” is a simple use of a generic device as resolved in Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. 208, 110 USPQ2d 1976 (2014). Therefore, the recitations of Steps 3 and 4 do not amount to significantly more.
F of the floor-standing fan, a position XF of the floor-standing fan, a supply air temperature TA of the air conditioner, an air supply wind speed UA of the air conditioner; and the thermal conditioning means are combined in different ways to obtain different thermal conditioning schemes”.  This amendment is further implementing the abstract idea identified in Step 1 (S101) on generic computer components such as “a floor standing fan”, “a cabinet-type air conditioner”, and “thermal conditioning means”, because they are general generic devices.  Simply implementing the abstract idea on a generic electronic devices do not integrate the judicial exception into a practical application and cannot provide an inventive concept.  They simply represent no more than mere instruction to apply the judicial exception on generic electronic devices. 
In view of the foregoing, the claimed features do not amount to significantly more and the claim is not patent eligible. Independent claim 1 is not patent eligible.
Regarding claims 2 and 4, there are no additional limitations in claims 2-4 to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claim 2 reciting “obtaining thermal sensory feedback...” and claim 4 defining “a different combination of environmental parameters” and defining the “environmental parameters” do not integrate the invention into a practical application nor amount to significantly more than the abstract idea.  Thus, claims 2 and 4 are not patent eligible.
Regarding claims 5-9, in addition to reciting the mental processes of independent claim 1, these claims recite various mathematical concepts because they explicitly recite mathematical formulas or calculation.  Therefore, the claims recite abstract ideas. Nothing in the claim elements preclude the functions from calculating values using purely mathematical concepts.  In addition, there is no finding of practical application because there are no additional limitations in these claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.   The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5-9 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh M, Sadrameli SM. Numerical modeling and optimization of thermal comfort in building: central composite design and CFD simulation. Energy and Buildings. 2018 Apr 1;164:187-202. (“Alizadeh”) in view of US Patent Publication No. 2015/0134123 A1 to Obinelo (“Obinelo”), and further in view of US Patent Publication No. 2017/0051934 A1 to Verhoeven et al. (“Verhoeven”).
Regarding independent claim 1, Alizadeh teaches:
A multi-mode and low-energy indoor thermal conditioning method, comprising: Alizadeh: Abstract (“Airflow characteristics of ceiling fan and its effect on the thermal comfort...”) Alizadeh: Page 200, second column, section 3.5 (“...optimizing the two mentioned factors (thermal comfort and operating cost)...”) Alizadeh: Page 201, first column, section 4 (“Response surface method with central composite design was used to investigate the effect of factors including blade pitch, fan speed, inlet air temperature and velocity on thermal comfort inside the room and to optimization the process.”)
Step 1 (S101), developing a thermal regulation scheme according to the type and quantity of indoor thermal conditioning equipment; Alizadeh: Page 189, first column, section 2.1 (“The boundary conditions are listed in Table 1...For all cases, 0.0015 m hydraulic diameter and 8% turbulence intensity were assumed. The constant fluid properties are listed in Table 2.”) [In Table 1, the particular velocity, temperature, and relative humidity for each of the boundary conditions reads on “developing a thermal regulation scheme”. Table 1 illustrates velocity, temperature, and relative humidity with respect to the boundary conditions including exhaust, blade plane, on motor outer surface and light set surface, which reads on “the type and quantity of indoor thermal conditioning equipment”.]
Step 2 (S102), determining a range of changes of environment parameters inside and outside a room according to the area and season of the room; Alizadeh: Page 188, second column, section 2 (“To study the flow pattern inside the room with more details, two different planes in the space were considered: a mid-space downward plane and the fan plane. These two planes required two different coordinate systems.”) Alizadeh: Page 191, second column, section 2.4 (“CCD Response surface methodology (RSM) was utilized to study the impact of different variables on ceiling fan performance. The method considers 5-level, 4-factor [predicted mean vote] PMV value. The high and low ranges are selected on the basis of some screening tests together with packaging constraints proposed by the SMEs. 4 variables affecting ceiling fan performance, namely Angle of attack (A), Fan speed (B), outdoor air temperature (C), and Relative humidity (D) were selected as independent variables, PMV was considered as the dependent variable (responses). The fan model consists of 3 blades. All the three blades are at 120° apart from each other.”) Alizadeh: Page 197, FIG. 13 (“Fig. 13 3-D surface and contour plot for the combined effect of fan speed (B) and inlet air temperature (C) on PMV value”.) Alizadeh: Page 199, FIG. 15 (“Fig. 15. 3-D surface and contour plot for the combined effect of fan speed, (B) and air humidity (D) on PMV value.”) Alizadeh: Page 200, second column, section 3.5 (“...provide suitable thermal comfort in summer and winter”, which reads on “season”.) [The study of the impact of different variables affecting the ceiling fan performance and the high and low ranges thereof selected read on “determining a range of changes of environment parameters inside...a room”. The different planes inside the room considered reads on “according to the area...of the room”. The range of outdoor air temperature to analyze effect of the changing temperature affecting fan performance (Page 191, section 2.4) as illustrated in FIGS. 13 and 15 reads on “determining a range of changes of environment parameters ... outside a room”.]
Step 3 (S 103), establishing a Computational Fluid Dynamics (CFD) model of the indoor environment; Alizadeh: Page 188, first column, section 1 (“CFD model was built with consideration of space occupancy density while providing good [Indoor Air Quality] IAQ.”) Alizadeh: Page 193, second column, section 3.1 (“This means that CFD model can be used to reproduce the flow field around inside the room generated by ceiling fan with sufficient accuracy in spite of its speed.”) 
Step 4 (S104), performing CFD numerical simulation on the CFD model ...; Alizadeh: Page 188, second column, section 1 (“...the air flow generated by a ceiling fan inside a room is investigated by Computational Fluid Dynamics (CFD) simulation.”) Alizadeh: Page 188, second column, section 2 (“A commercial CFD software was used to compute the model.”) Alizadeh: Page 189, second column, section 2.1 (“A series of simulations were performed with different numbers of elements to determine distribution of the element size in the computational domain.”) Alizadeh: Page 198, first column, section 3.3 (“The predicted versus actual plots of the response is shown in Fig. 9. The actual values obtained directly from the simulation runs whereas the predicted values are computed using the prediction model generated by CCD RSM. From the plot, excellent relationship between the predicted values and numerical computed results of the responses can be suggested. Based on these results, one can judge that quadratic developed model captures the correlation between the responses and process variables successfully.”)
Step 5 (S105), using a suitable human thermal comfort evaluation model as an evaluation index to determine an algorithm with a closest set of parameters in an input database; Alizadeh: Page 188, second column, section 1 (“The objective of this study is to optimize thermal comfort in a room which includes the rotation speed, blade pitch, inlet air temperature and humidity. PMV index was selected as the response factor of optimization. Response surface method with central composite design (CCD) has been used in the optimization process. To link CFD and RSM, a VB script was written on visual studio that creates Response Surface Designs (a DOE technique) for CFD model. The script can solve the CFD model recursively for a set of design points, and create a response surface that user could then use to make a decision.”) Alizadeh: Page 195, second column, section 3.3 (“Among the 2 values along with lower standard deviation.”) Alizadeh: Page 198, first column, section 3.3 [As described above.] Alizadeh: Page 200, second column, section 3.5 (“...the optimum value of PMV was obtained through numerical optimization in conjunction with CCD RSM. Factors are set as in range without considering a target to determine the maximum desirability. The response was set to be in slightly cool zone to slightly warm zone (−0.5–0.5).”) [The optimization of thermal comfort to solve the CFD model reads on “using a suitable human comfort evaluation model”. PMV index or optimum value of PMV reads on “an evaluation index”.  The quadratic model or the quadratic developed model based on the optimum values of the design points reads on “an algorithm with a closest set of parameters”. Tables 1-4 shown on pages 190, 191, and 197 of Alizadeh read on “input database”.] 
Step 6 (S106), first establishing the input database, inputting each set of parameters in the database as different combination of the environmental parameters, and then determining each set of parameters in the input database as a corresponding thermal regulation scheme in a thermal boundary condition, and finally establishing input/output database; Alizadeh: Page 191, second column, section 2.4 (“CCD Response surface methodology (RSM) was utilized to study the impact of different variables on ceiling fan performance. The method considers 5-level, 4-factor design to evaluate the effect of the selected factors on PMV value. The high and low ranges are selected on the basis of some screening tests together with packaging constraints proposed by the SMEs. 4 variables affecting ceiling fan performance, namely Angle of attack (A), Fan speed (B), out-door air temperature (C), and Relative humidity (D) were selected as independent variables, PMV was considered as the  Alizadeh: Page 196, second column, section 3.3.1 (“ANOVA based on CCD was developed to obtain the model significance and fitness. It also determines the individual variable effects and interactions between the factors on PMV. The significance of the factors in ANOVA were regarded only when the p -values becomes less than .1. The results for the proposed quadratic model were listed in Table 4.”) Alizadeh: Page 196, second column, section 3.3.1 (“The Model F-value of 21.42 indicates the significance of model...Based on the ANOVA table, factors including A, B, C, D [pitch, speed, air temperature, and humidity, respectively] and all the interactions are considered to be statistically significant.”) [The 4 variables included in Tables 3 and 4 (top part) including pitch, speed, temperature, and humidity read on “inputting each set of parameters in the database as different combination of environmental parameters”.  The packaging constraints reads on “a thermal boundary condition”.  The different levels in Table 3, each with corresponding pitch, speed, temperature, and humidity values read on “a corresponding thermal regulation scheme”. The relationship illustrated between pitch, speed, temperature, and humidity of Table 4 (AB, AC, AD, BC, BD, CD, etc.) reads as “a corresponding thermal regulation scheme”.  Table 4 recording the indoor parameters including pitch, humidity, and air speed reads on “establishing an input/output database”.]
Step 7 (S107), identifying indoor environmental parameters and comparing them with the input/output database; Alizadeh: Page 194, second column, section 3.2.2 (“Air velocity, temperature, and relative humidity distribution were presented in Fig. 8 , where the ceiling fan speed was different in each case.”) Alizadeh: Page 195, second column, section 3.2.2 (“...higher speed increases temperature and makes it pattern uniform inside the room, higher Alizadeh: Page 196, second column, section 3.3.1 (“ANOVA based on CCD was developed to obtain the model significance and fitness. It also determines the individual variable effects and interactions between the factors on PMV. The significance of the factors in ANOVA were regarded only when the p -values becomes less than .1. The results for the proposed quadratic model were listed in Table 4...Based on the ANOVA table, factors including A, B, C, D and all of the interactions are considered statistically significant.”) Alizadeh: Page 198, first column, section 3.3.1 (“Based on these results, one can judge that quadratic developed model captures the correlation between the responses and process variables successfully.”) [The air speed, temperature and humidity distribution inside the room read on “identifying indoor environmental parameters”.  The effects and interactions between these factors reads on “comparing them” and the process variables and responses recorded in Table 4 reads on “with the input/output database”.]
Step 8 (S108), determining current optimal thermal regulation mode to implement a control action so as to adjust each indoor thermal conditioning equipment so that a comfortable indoor thermal environment suitable for a human body is obtained;... Alizadeh: Page 199, first column, section 3.4 (“In addition, FIG. 11 shows that increasing fan speed will improve thermal comfort level...”) Alizadeh: Page 200, second column, section 3.5 (“...the optimum value of PMV was obtained through numerical optimization in conjunction with CCD RSM... One of the predicted optimal values for the warm-humid climate zones (maximum temperature of 36 °C and humidity of 80%) were as follows: A = 5.75 °, B = 99 rpm, C = 36 °C and D = 73.3% to achieve maximum thermal comfort level of −0.532 as shown in Fig. 17 with the overall desirability of 1.”) Alizadeh: Page 201, first column, section 3.5 (“Fig. 18 shows PMV vectors inside the room at optimum condition.”) [The optimal values obtained for the warm-humid climate zones reads on “determining current optimal thermal regulation mode”. The fan reads on “indoor thermal conditioning equipment”. The optimal values A = 5.75 °, B = 99 rpm, C = 36 °C and D = 73.3% to achieve maximum thermal comfort level reads on “adjust each indoor thermal conditioning equipment so that a comfortable indoor thermal environment ...is obtained”.]
Alizadeh does not expressly teach that the function of Step 4 is “using a computer”, that the functions performed therein are re-executed, and “wherein the indoor thermal conditioning equipment described in step 1 comprises a floor- standing fan and a cabinet-type air conditioner, and thermal conditioning means of the respective indoor thermal conditioning equipment include: an outlet wind speed UF of the floor-standing fan, a position XF of the floor-standing fan, a supply air temperature TA of the air conditioner, an air supply wind speed UA of the air conditioner; and the thermal conditioning means are combined in different ways to obtain different thermal conditioning schemes”.  However, Obinelo describes a computational fluid dynamics (CFD) used for modeling environment characteristics and for controlling instrumentation in sensitive environments, such as in an office building, datacenter, hospital, enclosed arena, airport, or other environment. Obinelo teaches:
Step 4 (S104), performing CFD numerical simulation on the CFD model using a computer; Obinelo: Paragraph [0066] (“In an example, the CFD circuit 213 can be configured to generate one or more CFD models of the environment in response to information from the user interface 250, or in response to an anomaly identified automatically using the processor circuit 210.”) [The processor circuit reads on “a computer”.]
Step 9 (S 109), re-identifying the indoor environmental parameters by sensing the indoor thermal environment using a sensing module, and re-comparing them with the input/output database, and then re-determining the current optimal thermal regulation mode to implement the control action so as to adjust each indoor thermal conditioning equipment so that the comfortable indoor thermal environment suitable for the human body is obtained; Obinelo: Paragraph [0129] (“...sensor can be a temperature, humidity, airflow, or other environment characteristic sensor with an output that corresponds to a CFD computation result at the location of the virtual sensor in the model environment...information from a virtual sensor can be used for system optimization or in a feedback loop of CRAC unit control.”) Obinelo: Paragraph [0131] (“The CFD circuit 213 can use smart zones for predictive control, system optimization, or for updating a CFD model.”) Obinelo: Paragraph [0138] (“At 730, the method can include receiving environment characteristic information from at least one sensor. Receiving the environment characteristic information can include receiving information about one or more of a temperature, relative humidity, airflow rate, pressure, or other characteristic of the environment.”) Obinelo: Paragraph [0082] (“The information can be stored and maintained in a database accessible to the other software-implemented modules that can be accessed or processed using the processor circuit 210.”) Obinelo: Paragraph [0140] (“At 750, the method can include determining whether a change occurred in the received environment characteristic information, or determining whether a change occurred in the received operating characteristic information. Determining a change can include monitoring information from the sensor array 220, from the equipment asset array 230, or from the HVAC or other air-handling system 240, to identify whether the information has changed by more than some specified threshold amount relative to one or more of a historic value...”) Obinelo: Paragraph [0141] (“If a sufficient change is identified at 750, then the first method 700 can continue at 760 with updating the CFD model using one or both of the new, or changed, environment information or operating characteristic [The determining that a change occurred in the characteristic of the environment reads on “re-identifying the indoor environment parameters”, the determining that a change in the characteristic of the environment occurred relative to one or more of a historic value reads on “re-comparing them with the input/output database”, and the updating of the operating characteristic of the HVAC or other air-handling system for system optimization based on the change from the threshold amount reads on “re-determining the current optimal thermal regulation mode ...to adjust each indoor thermal conditioning equipment”.]
wherein the indoor thermal conditioning equipment described in step 1 comprises a ... fan Obinelo: Paragraph [0075] (“The HVAC or other air-handling system 240 can include a fluid mover configured to physically influence or move air in an environment, such as using one or more fans, ducts, or vents.”) and a cabinet-type air conditioner Obinelo: Paragraph [0055] (“An air conditioner unit can be located in-line with an equipment rack row... Such CRAC units are sometimes referred to as in-row cooler (IRC) units positioned adjacent to racks of equipment assets. FIG. 1 illustrates first and second IRC units 121 and 122.” Which reads on “cabinet-type air conditioner”), and 
thermal conditioning means of the respective indoor thermal conditioning equipment include: Obinelo: Paragraph [0123] (“The SPA module can use a CFD model of an environment to drive, in turn, each air-handling unit and equipment asset in the environment through its operating range.”)
an outlet wind speed UF of the ... fan, Obinelo: Paragraph [0096] (“The CFD circuit 213 can use boundary conditions and closure equations to solve the conservation equations... In an example, a boundary condition can be based on an operating characteristic of one or more air movers in the HVAC or other air-handling system 240, such as fan speed information.”)
an position XF of the ... fan, Obinelo: Paragraph [0036] (“A prioritization scheme can be based on values of sensitivity coefficients corresponding to the various sensor units, such as to determine which HVAC unit or other air-handling system can be most efficiently and effectively used to influence a particular location.”) Obinelo: Paragraph [0097] (“... one or more components of the HVAC or other air-handling system 240, for example ... a fan wall... located within the environment.”) Obinelo: Paragraph [0127] (“The SPA module can be used to identify a failed or failing CRAC unit...for a location in the model environment or for an equipment asset in the environment.”)
a supply air temperature TA of the air conditioner, Obinelo: Paragraph [0123] (“The SPA module can use a CFD model of an environment to drive, in turn, each air-handling unit and equipment asset in the environment through its operating range ... Some of the parameters that can be considered by the SPA include (1) a supply temperature of each CRAC unit serving the environment, (2) a volumetric flow rate of each air mover in the environment, (3) an ON/OFF setting of each air mover in the environment, (4) a chilled water temperature or a chilled water flow rate, (5) an ambient temperature (for systems equipped with a water-side or an air-side economizer), (6) an ambient relative humidity (for systems equipped with a water-side or an air-side economizer), or (7) an equipment asset heat load.”) [The cooling airflow from the IRC unit (“cabinet-type air conditioner”) reads on “supply air temperature”.]
an air supply wind speed UA of the air conditioner; and Obinelo: Paragraph [0055] (“In the example of FIG. 1, cooling airflows from CRAC or IRC units are represented by arrows with solid-line tails, and return airflows to the CRAC or IRC units are represented by arrows with dashed-line tails.”) Obinelo: Paragraph [0123] [As described above.] [The volumetric flow rate of each air mover in the environment or the cooling airflow from the IRC unit (“cabinet-type air conditioner”) reads on “air supply wind speed”.]
the thermal conditioning means are combined in different ways to obtain different thermal conditioning schemes. Obinelo: Paragraph [0123] [As described above.] Obinelo: Paragraph [0124] (“For each change in a parameter P, the SPA module can compute and store a sensitivity coefficient for each server and server rack...”) [The matrix of numerical simulations of the critical components based on the parameters reads on “the thermal conditioning means are combined in different ways”.  The changes in a performance of the critical components reads on “different thermal conditioning schemes”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh and Obinelo before them, to use a computer to perform Step 4 and include re-identify the indoor environment parameters, re-compare the input/output database, and re-determine the current optimal thermal regulation mode, and wherein the indoor thermal conditioning equipment described in step 1 comprises “a ... fan and a cabinet-type air conditioner, and thermal conditioning means of the respective indoor thermal conditioning equipment include: an outlet wind speed UF of the floor-standing fan, a position XF of the ... fan, a supply air temperature TA of the air conditioner, an air supply wind speed UA of the air conditioner; and the thermal conditioning means are combined in different ways to obtain different thermal conditioning schemes” because both references are in 
One of ordinary skill in the art would have been motivated to do this modification such that one or more parameters of the physical environment can be updated or adjusted to improve energy efficiency, or to mitigate adverse events, such as a cooling unit failure. Obinelo Paragraph [0004] Opportunities exist to reduce operating costs by improving cooling efficiency.  Obinelo Paragraph [0058]  The combination of Alizadeh and Obinelo would improve an energy efficiency of the system while maintaining an acceptable environment conditions for the equipment assets housed therein. Obinelo Paragraph [0141]
Alizadeh and Obinelo do not expressly state that the fan in each of their configurations is a “floor-standing” fan.  However, Verhoeven is directed to a thermal condition forecaster uses a simple regression model based on forecasted high and low temperatures for a specific locale and measured local temperature and humidity observations made immediately prior to the prediction. Verhoeven teaches:
...a floor-standing fan... Verhoeven: Paragraph [0064] (“The smart home may further include a plurality of intelligent, multi-sensing, network connected appliances 212, such as...floor fans...”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh, Obinelo, and Verhoeven before them, to include as the fan of Obinelo a floor-standing fan as taught in Verhoeven because the references are in the same field of endeavor and they are focused on analyzing environmental parameters using intelligent appliances.
Alizadeh, a fan as a fluid moving device of Obinelo, or a floor-standing fan as taught in Verhoeven because it would add versatility and scalability in the use of a fan. Verhoeven Paragraph [0064]
Regarding claim 2, rejection of claim 1 is incorporated. Alizadeh does not expressly teach obtaining the thermal sensory feedback of an indoor user to the current thermal conditioning scheme, and optimizing said input/output database by the thermal sensory feedback.  However, Obinelo teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 1, further comprises: obtaining thermal sensory feedback of an indoor user to the current thermal conditioning scheme, and optimizing said input/output database by the thermal sensory feedback. Obinelo: Paragraph [0006] (“CFD, properly applied, can provide a comprehensive assessment of one or more of airflow, humidity, temperature, ergonomic comfort index, or other characteristic indication of a facility environment.”) Obinelo: Paragraph [0058] (“The CFD circuit 213 can be configured to process the information received from the sensor array 220, the equipment asset array 230, the HVAC or other air-handling system 240, and the user interface 250 to generate a real-time CFD model of the environment. In an example, the CFD circuit 213 can be configured to generate one or more CFD models of the environment in response to information from the user interface 250...”) Obinelo: Paragraph [0082] (“The information can be stored and maintained in a database accessible to the other software-implemented modules that can be accessed or processed using the processor circuit 210.”) Obinelo: Paragraph [0158] (“At 1410, multiple different user inputs can be received to influence [The user input to influence the CFD analysis of temperature comfort index reads on “obtaining thermal sensory feedback of an indoor user”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh and Obinelo before them, to obtain thermal sensory feedback of an indoor user to the current thermal conditioning scheme, and optimize the input/output database by the thermal sensory feedback because both references are in the same field of endeavor and they are both focused on analyzing environmental parameters.  
One of ordinary skill in the art would have been motivated to do this modification such that one or more parameters of the physical environment can be updated as feedback for monitoring, controlling, or optimizing the HVAC or other air-handling system serving the environment and improve ergonomic comfort index. Obinelo Paragraphs [0109] and [0006].
Regarding claim 4, rejection of claim 1 is incorporated. Alizadeh teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 1, 
wherein each set of parameters in the input database described in step 6 is a different combination of environmental parameters, Alizadeh: Page 191, second column, section 2.4; Page 196, second column, section 3.3.1 [As described in claim 1.] Alizadeh: Page 196, second column, section 3.3.1 (“The Model F-value of 21.42 indicates the significance of model...Based on the ANOVA table, factors including A, B, C, D [pitch, speed, air temperature, and humidity, respectively] and all the interactions are considered to be statistically significant.”) [The relationship illustrated between pitch, speed, temperature, and humidity of Table 4 (AB, AC, AD, BC, BD, CD) reads as “a different combination of environmental parameters”.]
wherein the environmental parameters include: indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, and wall temperature. Alizadeh: Page 194, second column, section 3.2.2 (“Air velocity, temperature, and relative humidity distribution were presented in Fig. 8, where the ceiling fan speed was different in each case.”) [The temperature and humidity distribution read on “indoor temperature” and “indoor humidity”.] Alizadeh: Page 197, FIG. 13 [The outdoor air temperature and relative humidity with respect to fan speed read on “outdoor temperature” and “outdoor humidity”.] Alizadeh: Page 190, Table 1 [Table 1 illustrates the velocity, temperature, and relative humidity with respect to the walls, which reads on “wall temperature”.]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh in view of Obinelo, in view of Verhoeven, and further in view of Zhai ZJ, Xue Y, Chen Q. Inverse design methods for indoor ventilation systems using CFD-based multi-objective genetic algorithm. InBuilding Simulation 2014 Dec 1 (Vol. 7, No. 6, pp. 661-669). Tsinghua University Press. (“Zhai”).
Regarding claim 5, the rejection of claim 1 is incorporated. Alizadeh, Obinelo, and Verhoeven do not teach the claimed features of claim 5.  However, Zhai teaches an inverse design methods for indoor ventilation systems using CFD-based multi-objective genetic algorithm. Zhai teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 1, wherein the human thermal comfort evaluation model described in step 5 is:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


BJFD-18-GDUT-00017-USP20wherein, W is a work done by a human, M is a metabolic activity, I is a thermal resistance of garment, T is an air temperature, Tr is an average radiant temperature, U is an air flow rate, and pw is an relative humidity or water vapor pressure. Zhai: Page 662, section 2.2 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh, Obinelo, Verhoeven, and Zhai before them, for the human thermal comfort evaluation model described in step 5 to be as taught in Zhai because the references are in the same field of endeavor and they are focused on evaluating environmental parameters..
One of ordinary skill in the art would have been motivated to do this modification for the optimization method to provide more accurate results while the constraint method needs less computation efforts as taught in Zhai. Zhai Abstract The configuration of Zhai would provide a CFD-based simulation program that can be used to predict and optimize flow control conditions satisfying multiple design indices in various confined spaces as those in Alizadeh, Obinelo, and Verhoeven. Zhai Page 668, Conclusion, section 5

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh in view of Obinelo, in view of Verhoeven, and further in view of Liu W, Duan R, Chen C, Lin CH, Chen Q. Inverse design of the thermal environment in an airliner cabin by use of the CFD-based adjoint method. Energy and Buildings. 2015 Oct 1;104:147-55. (“Liu”).
Regarding claim 6, rejection of claim 1 is incorporated.  Alizadeh, Obinelo, and Verhoeven do not expressly teach the claimed features of claim 6.  However, Liu teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 1, wherein adopting the way of performing the numerical simulation method on said CFD model to determine the thermal conditioning scheme corresponding to each set of parameters in the input database as the thermal boundary condition comprises: 
creating an objective function O(ξ):

    PNG
    media_image5.png
    74
    196
    media_image5.png
    Greyscale
 
wherein, Ω is a design area, is a design variable corresponding to the thermal conditioning scheme established in step 1 and PMV is a predicted mean vote; and initializing said design variable, taking each set of parameters in the input database as the thermal boundary condition, Liu: Page 149, first column, section 2.1:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

adopting an RNG k-εmodel as a turbulence model Liu: Page 149, first column, section 2.2 (“This investigation applied the re-normalization group (RNG)k–ε model, which is widely used for indoor airflow modeling, to simulate turbulence in the state equations.”), adopting a SIMPLE algorithm to couple speed/accompanying speed and pressure/accompanying pressure to establish a Navier-Stokes equation, applying CFD software OpenFOAM to solve the Navier-Stokes equation, and using solution results of the application of the CFD software to calculate an objective function value Liu: Page 150, section 2.2, first column (“This study implemented the CFD-based adjoint method in which is a CFD software program. The solver in OpenFOAM used a semi-implicit method for pressure-linked equations (SIMPLE) algorithm to couple the velocity/adjoint velocity and pressure/adjoint pressure in solving the [Navier-Stokes] NS/adjoint equations.”); when solving, iteratively establishing a loop and calculating a corresponding objective function value, and when the objective function converges, outputting the corresponding ξ. Liu: Page 150, section 2.2, first column (“With the updated ξ from Eq. (21), the gradient dO/dξ can be recalculated, creating a design cycle that is repeated until the optimal design variables are identified.”) Liu: Page 150, section 2.2, second th design cycle (i > 1).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alizadeh, Obinelo, Verhoeven, and Liu before them for adopting the way of performing the numerical simulation method as claimed in claim 6 as taught in Liu because the references are in the same field of endeavor.
One of ordinary skill in the art would have been motivated to do this modification to use CFD-based adjoint method can be used to design a ventilation system that improves thermal comfort in small spaces such as a room or an aircraft cabin.  With reasonable estimates of the initial design variables, the optimal variables can be identified in a single calculation.  The optimization process for the displacement ventilation system resulted in a more uniform thermal comfort level than that for the mixed ventilation system. Liu Page 154, section 6, first column.
Regarding claim 7, rejection of claims 1 and 6 is incorporated.  Alizadeh further teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 6, wherein said Navier-Stokes equation is:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein, N1 is a continuity equation, N2, N3 and N4 are momentum equations, N5 is an energy equation, U is an air flow rate, v is an effective viscosity, D is a strain rate tensor, T is an air temperature, Top is an operating temperature, y is a thermal diffusivity, g is an acceleration of gravity, and x is a thermal conductivity. Alizadeh: Pages 188-189, section 2 Methodology:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Regarding claim 8, rejection of claims 1 and 6 is incorporated.  Liu further teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 6, wherein criteria for convergence of the objective function are:

    PNG
    media_image11.png
    569
    1750
    media_image11.png
    Greyscale

Liu: Page 150, section 2.2, second column (“The [Navier–Stokes equations in vector form] NS/adjoint continuity equations were solved by the generalized geometric-algebraic multi-grid (GAMG) solver [18]. In each design cycle, the NS/adjoint equations were calculated with 5000 to 10,000 iterations to ensure convergence. The design convergence criteria were (1) O <Ψ in the first design cycle, where Ψ is a small positive constant, and (2) |Oi− Oi−1| < ɸ in the ith i−1 is the computed objective function in the prior design cycle, and ɸ is also a small positive constant. This study set Ψ = ɸ = 0.01.”)
The motivation to combine Alizadeh, Obinelo, Verhoeven, and Liu as described in claim 6 is incorporated herein.

Regarding claim 9, rejection of claims 1 and 6 is incorporated.  Liu further teaches:
The multi-mode and low-energy indoor thermal conditioning method according to claim 6, wherein in the iterative process, the design variable ξ is updated in the following manner:
Calculating (pz, Ua, Ta) by an adjoint equation, where the adjoint equation is as follows:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Liu: Page 150, section 2.2, first column:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

The motivation to combine Alizadeh, Obinelo, Verhoeven, and Liu as described in claim 6 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2015/0094968 A1 to Jia et al. is directed to systems for the active management and trading of energy-related securities and resources via energy .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117